DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/27/2021 have been fully considered but they are not persuasive. Applicant’s arguments relate to the previous rejection, and in light of Applicant’s amendments the reference used in that rejection is no longer being used. Thus, Applicant’s arguments do not apply to the current rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-19 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being taught by Zaguroli (US Patent 5784965).
Regarding claim 15, Zaguroli teaches a gate system for an overhead lifting rail system, comprising: a first gate (Figure 1; 12 and 26) comprising: a rail portion (Figure 1; 12) for supporting a lifting carriage; and a bridging element (Figure 1; 26) pivotally coupled (Figures 2 and the bridging element of the first gate is rotated relative to rail portion of the first gate to account for vertical misalignment between the rail portion of the first gate and the rail portion of the second gate (Figure 2 to Figure 3, the bridging portion 26 is rotated up and down through 46 to vertically align with both rail portions of the gates).
Regarding claim 16, Zaguroli teaches the bridging element is pivotally coupled at a position substantially aligned with a lifting carriage support surface of the rail portion (Figure 2; the pivotal coupling at 64 is in line with the lifting carriage support surface in that a line could extend vertically through the support surface to the coupling at 64. Without further structure specifying the coupling is aligned with the support surface along the horizontal support surface direction or similar structure, the reference reads on the current claim).
Regarding claim 17, Zaguroli teaches each end of the bridging element support portion comprises a tapered portion (Figure 2; each end of 96 tapers upward or downward to the point).
Regarding claim 18, Zaguroli teaches the bridging element support portion is formed of an edge of a recessed channel extending from a first side to a second side of the first gate (Figure 2; the bridging element support portion is formed of the top edge (at 96) of the recessed channel formed by the side walls 68 of the gate, from a first side to a second side).
Regarding claim 19, Zaguroli teaches the distal end of the bridging element configured to engage with the bridging element support portion comprises a cantilever vertically offset from the bridging element (Figure 2; the portion where 92 is marked is cantilevered from the portion where 74 is marked).

Allowable Subject Matter
Claims 1-14 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673        

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673